Order entered January 2, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01063-CV

               DOUBLE DIAMOND-DELAWARE, INC., ET AL., Appellants

                                                V.

                         JEANETTE ALFONSO, ET AL., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-16333

                                            ORDER
       So that the Court may determine whether it has jurisdiction over this appeal, we ORDER

Dallas County District Clerk Felicia Pitre to file, no later than January 14, 2018, a supplemental

clerk’s record containing a copy of (1) “Certain Defendants’ Verified Second Amended

Answer;” (2) “Double Diamond Defendants’ Second Amended and Supplemental Answer,

Verified Plea, Affirmative Defenses, and Counter-Claim;” (3) “Trial Plaintiff’s Notice of Partial

Non-Suit without Prejudice as to Certain Parties and Claims;” and, (4) “Nelia Vicente’s Notice

of Partial Nonsuit without Prejudice as to Certain Parties and Claims.”          If any of these

documents cannot be located, Ms. Pitre shall state so in writing.

       Until the Court determines its jurisdiction, the deadline for filing appellants’ brief is

suspended.
           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and the

parties.

                                                    /s/   ADA BROWN
                                                          JUSTICE